   Case 3:19-cv-19339-LHG Document 13 Filed 05/08/20 Page 1 of 1 PageID: 77



                   UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
--------------------------------------
ERICKA RICHARDSON; and DEIRDRE
LOCKETT-LYKE,

                              Plaintiffs,
                   v.

 VONTRONIX LLC; RON POLLI, individually and              Case No.: 3:19-CV-19339 (MAS)(LHG)
 as an Officer, Director, and/or Principal of
 VONTRONIX LLC; and RANDY SCHLEUSS,
 individually and as an Officer, Director, and/or
 Principal of VONTRONIX LLC,


                     Defendants.
--------------------------------------


ORDER GRANTING PLAINTIFFS’ UNOPPOSED MOTION FOR COURT APPROVAL
           OF PROPOSED FLSA SETTLEMENT AGREEMENT


The Court having conducted a hearing on the record on the for approval of the settlement
[Docket Entry No. 7] on May 8, 2020; and having reviewed the submissions of the parties, and
having heard the presentation of counsel; the parties having consented to the jurisdiction of the
undersigned for the disposition of this matter [Docket Entry No. 9]; and the Court having found
that the proposed settlement is fair and reasonable to the Plaintiffs, that it resolves a bona fide
dispute over provisions of the FLSA, and that the settlement does not frustrate the
implementation of the FLSA in the workplace; for the reasons stated on the record; and for good
cause shown;


IT IS on this 8th day of May, 2020


ORDERED that Plaintiffs’ Unopposed Motion for Court Approval of Proposed Fair Labor
Standards Act Settlement Agreement [Docket Entry No. 7] is hereby GRANTED; and it is
further
ORDERED that Plaintiffs' claims are DISMISSED WITH PREJUDICE; and it is further
ORDERED that that the Clerk's Office is instructed to close this case.

Dated this 8th day of May, 2020

                                               BY THE COURT


                                               ________________________
                                               LOIS H. GOODMAN
                                               UNITED STATES MAGISTRATE JUDGE
